DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending in the current application.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “a photocurable composition comprising of an acrylic base polymer.”  Claim 1 should be amended to instead recite “a photocurable composition comprising   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a first phrase “a shear storage elastic modulus at 25oC of the pressure sensitive adhesive layer is 1 x 104 to 1.2 x 105 Pa” and then recites a second phrase “a shear storage elastic modulus at 25oC of a photocured pressure sensitive adhesive layer is 1.5 x 105 to 2 x 106 Pa.”  It is unclear if the first phrase “a shear storage elastic modulus at 25oC of the pressure sensitive adhesive layer is 1 x 104 to 1.2 x 105 Pa” requires the pressure sensitive adhesive layer to exhibit this shear storage elastic modulus before photocuring, after a partial degree of photocuring, or after all photocuring.  One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, claim 1 is interpreted as instead reciting “a shear storage elastic modulus at 25oC of the pressure sensitive adhesive layer before photocuring is 1 x 104 to 1.2 x 105 Pa.”
Claims 2-13 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from claim 1 as rejected above, and do not remedy the aforementioned deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ejima et al. (JP 2015010198 A, herein English machine translation utilize for all citations) in view of Suzuki et al. (WO 2016/052424 A1, herein US 2017/0218231 A1 utilized as English language equivalent) as evidenced by Yoon et al. (US 2012/0328800 A1).
Regarding Claims 1 and 9, Ejima teaches a pressure-sensitive adhesive sheet comprising a pressure sensitive adhesive layer laminated onto a surface of a hard plate (a substrate) to yield a protective plate (a reinforcing sheet/film) (Ejima, [0001], [0018]-[0023], [0094]-[0102], [0108]).  Ejima teaches the pressure sensitive adhesive layer is formed of a composition comprising a (meth)acrylic acid ester copolymer having a hydroxyl group-containing monomer (A; an acrylic base polymer), an active energy ray-curable component (B; a photocurable agent), and a cross-linking agent (C) (Ejima, [0011], [0028]).  Ejima teaches the acrylic base polymer (A) has a cross-linked structure formed with the cross-linking agent (C) (Ejima, [0028]-[0041], [0057]-[0060]).  Ejima teaches the pressure sensitive adhesive layer has a shear storage elastic modulus at 23oC before photocuring of 0.01 to 0.2 MPa (1.0x104 to 2.0x105 Pa) (Ejima, [0090]).  Ejima’s shear storage elastic modulus at 23oC before photocuring completely and closely encompasses the claimed range of 1x104 to 1.2x105 Pa, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Ejima teaches the pressure sensitive adhesive layer has a shear storage elastic modulus at 23oC after photocuring of 0.02 to 2 MPa (0.2x105 to 2.0x106 Pa) (Ejima, [0091]).  Ejima’s shear storage elastic modulus at 23oC after photocuring completely and closely encompasses the claimed range of 1.5x105 to 2.0x106 Pa, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Although Ejima measures shear storage elastic modulus at 23oC, one of ordinary skill in the art would understand that if Ejima’s pressure sensitive adhesive layer was measured at the claimed temperature of 25oC the shear storage elastic modulus results would be substantially similar where any differences would be minor and obvious (see MPEP 2143; MPEP 2144.05, I).
Ejima remains silent regarding the pressure sensitive adhesive layer composition having a gel fraction of 60% or more (as required by claim 1) and 70% or more (as required by claim 9).
Suzuki, however, teaches a pressure-sensitive adhesive sheet comprising a pressure sensitive adhesive layer laminated onto a surface of a substrate to yield a sheet exhibiting force transmissibility and adhesiveness for protection (a reinforcing sheet/film) (Suzuki, [0001], [0005]-[0008]).  Suzuki teaches the pressure sensitive adhesive layer is formed of a composition comprising an acrylic copolymer having a hydroxyl group-containing monomer (an acrylic base polymer), a multifunctional acrylic oligomer (a photocurable agent), and a cross-linking agent (Suzuki, [0025]-[0028], [0039]-[0047], [0087]-[0090]).  Suzuki teaches the pressure sensitive adhesive layer has a Young’s (tensile) elastic modulus at 23oC before photocuring of 30 kPa or more (3.0x104 Pa or more), and a Young’s (tensile) elastic modulus at 23oC after photocuring of 500 to 10,000 kPa (5x105 to 10x106 Pa) (Suzuki, [0102], [0105]); it is well known in the art that Young’s (tensile) elastic modulus E approximately correlates to storage elastic modulus G according to the relationship E = 3G as evidenced by Yoon (Yoon, [0102]-[0112], <Conversion Formula>); therefore, Suzuki’s pressure sensitive adhesive layer has a storage elastic modulus at 23oC before photocuring of approximately 30/3 kPa or more (10 kPa or more; 1.0x104 Pa or more), and a storage elastic modulus at 23oC after photocuring of 500/3 to 10,000/3 kPa (166.67 to 3333.33 kPa; 1.67x105 to 3.33x106 Pa).  Suzuki teaches the pressure sensitive adhesive layer composition has a gel fraction of 70% or more to achieve compatibility between adhesiveness and force transmissibility and exhibit satisfactory workability (Suzuki, [0108]-[0110]).  Suzuki’s gel fraction range is completely encompassed within the claimed ranges (60% or more for claim 1; 70% or more for claim 9), and therefore, satisfies the claimed ranges (see MPEP 2131.03).
Since Ejima and Suzuki both disclose pressure sensitive adhesive sheets formed of substantially similar compositions and exhibiting substantially similar modulus properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have cured Ejima’s pressure sensitive adhesive layer composition to have gel fraction of 70% or more to yield a layer that achieves compatibility between adhesiveness and force transmissibility and that exhibits satisfactory workability as taught by Suzuki (Suzuki, [0108]-[0109]).
Regarding Claim 2, modified Ejima teaches the shear storage elastic modulus at 23oC after photocuring is 1.1 to 10 times the shear storage elastic modulus at 23oC before photocuring (Ejima, [0015]-[0016], [0085]-[0086], [0089]).  Modified Ejima’s ratio range overlaps with the claimed ratio range of not less than 2, and therefore, establishes a prima facie case of obviousness over the claimed ratio range (see MPEP 2144.05, I).
Regarding Claims 3-4, modified Ejima teaches the pressure sensitive adhesive layer achieves compatibility between adhesiveness and force transmissibility (Suzuki, [0108]-[0109]).  Although modified Ejima does not measure frictional force, modified Ejima discloses a pressure sensitive adhesive sheet that appears substantially identical to the claimed invention as recited by claims 1, 2, 5-7, and 9-13.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "Products of identical chemical composition can not have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.  See MPEP 2112.01, I & II.  In view of the foregoing, one of ordinary skill in the art would readily understand that if modified Ejima’s pressure sensitive adhesive layer embodiments were measured by the claimed method, modified Ejima’s embodiments would render obvious the claimed frictional force values where any differences would be minor and obvious (see MPEP 2143).
Regarding Claim 5, modified Ejima teaches the storage elastic modulus at 23oC after photocuring is 0.02 to 2 MPa (0.2x105 to 2.0x106 Pa) and at 85oC after photocuring is 0.02 to 0.2 MPa (0.2x105 to 0.2x106 Pa) (Ejima, [0091]).  Modified Ejima’s storage elastic modulus at 85oC after photocuring is 10-100% ([0.2/2]*100 = 10%; [0.02/0.02]*100 = 100%) of the storage elastic modulus at 23oC after photocuring.  Modified Ejima’s ratio range overlaps with the claimed range, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Although modified Ejima measures shear storage elastic modulus at 23oC and 85oC, modified Ejima discloses a pressure sensitive adhesive sheet that appears substantially identical to the claimed invention as recited by claims 1, 2, 6, 7, and 9-13.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "Products of identical chemical composition can not have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.  See MPEP 2112.01, I & II.  In view of the foregoing, one of ordinary skill in the art would understand that if Ejima’s pressure sensitive adhesive layer was measured at the claimed temperatures of 50oC and 100oC the shear storage elastic modulus ratio results would be substantially similar where any differences would be minor and obvious (see MPEP 2143).
Regarding Claim 6, modified Ejima teaches the (meth)acrylic acid ester copolymer having a hydroxyl group-containing monomer (A; the acrylic base polymer) has a weight average molecular weight of 200,000 to 900,000 (Ejima, [0011]-[0012], [0028], [0040]-[0041]).  Modified Ejima’s weight average molecular weight range is completely encompassed within the claimed range of 100,000 or more, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 7, modified Ejima teaches the pressure sensitive adhesive layer is formed of a composition comprising a (meth)acrylic acid ester copolymer (A; an acrylic base polymer) having a hydroxyl group-containing monomer (Ejima, [0011], [0028], [0030]-[0032]) and nitrogen-containing monomers such as (meth)acrylamides (Ejima, [0038]).
Regarding Claim 10, modified Ejima teaches the active energy ray-curable component (B; the photocurable agent) is added in an amount of 1-50 parts by mass per 100 parts by mass of the acrylic base polymer (Ejima, [0013], [0055]).  Modified Ejima’s content range is identical to the claimed range of 1-50 parts by weight, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 11, modified Ejima teaches the active energy ray-curable component (B; the photocurable agent) is a polyfunctional (meth)acrylate (Ejima, [0044]-[0045]).
Regarding Claim 12, modified Ejima teaches the active energy ray-curable component (B; the photocurable agent) is a polyfunctional (meth)acrylate that can include 1,6-hexanediol di(meth)acrylate and polyethylene glycol di(meth)acrylate (Ejima, [0044]-[0045]).  The specification as originally filed discloses polyethylene glycol di(meth)acrylate has 154-254 g/eq and 1,6-hexanediol diacrylate has 113 g/eq (Specification as originally filed, [0118]).  "Products of identical chemical composition can not have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.  See MPEP 2112.01, II.  Therefore, modified Ejima discloses active energy ray-curable components (B; the photocurable agent) within the claimed range.  It would have been obvious to have selected 1,6-hexanediol di(meth)acrylate and/or polyethylene glycol di(meth)acrylate components from the finite list of active energy ray-curable components (B; photocurable agents) disclosed by Ejima with a predictable and reasonable expectation of success (see MPEP 2143).
Regarding Claim 13, modified Ejima teaches the pressure sensitive adhesive layer composition further comprises a photopolymerization initiator in an amount of 2 to 15 parts by mass per 100 parts by mass of the active energy ray-curable component (B; the photocurable agent) (Ejima, [0061]-[0063]).  The active energy ray-curable component (B; the photocurable agent) is added in an amount of 1-50 parts by mass per 100 parts by mass of the acrylic base polymer (A) (Ejima, [0013], [0055]).  Therefore, modified Ejima’s photopolymerization initiator is included in a normalized amount of 0.02 to 7.5 per 100 parts by mass of the acrylic base polymer (A).  Modified Ejima’s range overlaps the claimed range of 0.01-0.1 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ejima et al. (JP 2015010198 A, herein English machine translation utilize for all citations) in view of Suzuki et al. (WO 2016/052424 A1, herein US 2017/0218231 A1 utilized as English language equivalent) as evidenced by Yoon et al. (US 2012/0328800 A1) as applied to claim 1 above, and further in view of Cho et al. (US 2014/0184053 A1).
Regarding Claim 8, modified Ejima teaches the pressure-sensitive adhesive sheet as discussed above for claim 1.  Modified Ejima teaches the pressure sensitive adhesive layer is formed of a composition comprising a (meth)acrylic acid ester copolymer (A; an acrylic base polymer) that contains a hydroxyl group-containing monomer (Ejima, [0011], [0028], [0030]-[0032]) and other monomers such as aliphatic ring-containing (meth)acrylates (Ejima, [0038]).
Modified Ejima remains silent regarding the acrylic base polymer (A) containing 5-50% by weight of a monomer component having a homopolymer glass transition temperature (Tg) of 40oC or higher.
Cho, however, teaches a pressure sensitive adhesive composition comprising a (meth)acrylic copolymer having a hydroxyl group-containing monomer, a polyfunctional (meth)acrylate (i.e. photocurable agent), and a cross-linking agent (Cho, [0024], [0033]-[0046]).  Cho teaches the (meth)acrylic copolymer also includes at least one monomer having a Tg of about 80oC or more, where the at least one monomer includes alicyclic group-containing monomers added in an amount of 30 wt% or less (Cho, [0026]-[0029]).  Cho’s content range overlaps with the claimed range of 5-50 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since modified Ejima and Cho both disclose pressure sensitive adhesive compositions comprising (meth)acrylic copolymers having hydroxyl group-containing monomers and modified Ejima suggests including aliphatic ring-containing (alicyclic) (meth)acrylate monomers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Cho’s alicyclic group-containing monomers into modified Ejima’s acrylic base polymer (A) to yield a pressure sensitive adhesive that exhibits improved durability as taught by Cho (Cho, [0026]-[0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782